                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 JERRY PINNELL, et al.                      : CIVIL ACTION
                                            :
                    v.                      : NO. 19-5738
                                            :
 TEVA PHARMACEUTICALS USA,                  :
 INC., et al.                               :

                                        ORDER
       AND NOW, this 31st day of March 2020, upon considering the Defendants’ Motion to

dismiss (ECF Doc. No. 19), Plaintiffs’ Opposition (ECF Doc. No. 21), Defendants’ Reply (ECF

Doc. No. 24), and for reasons in the accompanying Memorandum, it is ORDERED Defendants’

Motion to dismiss (ECF Doc. No. 19) is DENIED and they shall answer Plaintiffs’ amended

Complaint (ECF Doc. No. 10) on or before April 14, 2020.




                                                 ___________________
                                                 KEARNEY, J.
